DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Allowable Subject Matter
Claims 33-52 are allowed.
The following is an examiner’s statement of reasons for allowance: 
Regarding the independent claims 33, 41, and 52, the prior art does not teach or suggest a device comprising a flash controller to drive a controllable light source to emit light during an emission duration, an event camera having a plurality of pixel elements to receive reflections of the light emitted by the controllable light source, “each of the pixel elements to output a respective pixel event in response to a breach of a respective comparator threshold indicative of a brightness level, each pixel event characterized by a respective electrical threshold value and a timestamp at which the respective electrical threshold value was breached;” and an image processor to generate a static image from the respective pixel events, the image processor including a luminance estimator to generate a plurality of luminance estimation values from the respective pixel events, wherein the plurality of luminance estimation values respectively correspond to an amount of reflected light received by the corresponding plurality of pixel elements, and the static image includes an arrangement of the plurality of luminance estimation values. 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Prior art Solf (US 2016/0011321 A1) discloses an imaging device to record timestamp information when an input exceeds a predetermined threshold (paragraph 0061), but does not teach or suggest wherein the pixel event output also includes a respective electrical threshold value nor a luminance estimator to generate an estimated luminance from the pixel events as required by the claims of the instant application. 
Prior art Doty (US 2004/0026623 A1) discloses an imaging device to detect when a charge level of a pixel exceeds a predetermined threshold (paragraph 0016-0018) but does not teach or suggest wherein the pixel event output also includes a respective electrical threshold value nor a luminance estimator to generate an estimated luminance from the pixel events as required by the claims of the instant application.
Prior art Lussana et al. (“Enhanced Single-Photon Time-Of-Flight 3D Ranging”), cited in the IDS of 19 March 2020, discloses a time-of-flight detector to generate pixel events but does not teach or suggest wherein the pixel event output also includes a respective electrical threshold value nor a luminance estimator to generate an estimated luminance from the pixel events as required by the claims of the instant application.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. See PTO-892 attached.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHIAWEI A CHEN whose telephone number is (571)270-1707.  The examiner can normally be reached on Mon-Fri 12:00pm - 9:00pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Sinh Tran can be reached on (571) 272-7564.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/CHIAWEI CHEN/            Primary Examiner, Art Unit 2696